Citation Nr: 0314056	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been 
submitted to reopen a claim of entitlement to 
service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist injury.

3.  Entitlement to an increased rating for service-connected 
status post lateral meniscectomy, left knee, evaluated as 10 
percent disabling currently.  

4.  Entitlement to an increased rating for service-connected 
chondromalacia, right patella evaluated as 10 percent 
disabling, effective April 1, 1998 and noncompensable prior 
to January 20, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1975 to May 1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 1997, the RO denied claims for 
increased ratings for the veteran's service-connected knee 
disabilities.  In February 1998, the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a low back condition.  In 
March 1998, the RO denied a claim for a temporary total 
disability rating for convalescence following right knee 
surgery, and found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for residuals of a left wrist injury.  The veteran 
appealed all of the aforementioned decisions, and in November 
2000 and November 2002, the Board remanded the claims for 
additional development.  

The Board notes that in February 2003, the RO granted the 
veteran's claim of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30, 
for convalescence following right knee surgery in January 
1998.  Accordingly, this issue is no longer before the Board.  

FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1978, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a left wrist injury.

2.  The evidence received since the RO's January 1978 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a left wrist injury.

3.  In a decision, dated in April 1994, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back condition.

4.  The evidence received since the Board's April 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back condition.

5.  The veteran's service-connected status post lateral 
meniscectomy, left knee, is productive of subjective reports 
of symptoms that include pain, swelling, locking and 
weakness, his left knee is shown to have extension to 0 
degrees and flexion to 105 degrees, his left knee disability 
is not shown to be productive of moderate recurrent 
subluxation or lateral instability.  

6.  For the period prior to January 20, 1998, the veteran's 
chondromalacia, right patella, is productive of subjective 
reports of symptoms that include pain, swelling, locking and 
weakness, his right knee is shown to have a normal range of 
motion, his right knee disability is not shown to be 
productive of any recurrent subluxation or lateral 
instability.  

7.  As of April 1, 1998, the veteran's chondromalacia, right 
patella, is productive of subjective reports of symptoms that 
include pain, swelling, locking and weakness, his right knee 
is shown to have extension to 0 degrees and flexion to 105 
degrees, his right knee disability is not shown to be 
productive of moderate recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 1978 decision denying the veteran's claim for 
service connection for residuals of a left wrist injury; the 
claim for residuals of a left wrist injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

2.  New and material evidence has not been received since the 
Board's April 1994 decision denying the veteran's claim for 
service connection for a low back condition; the claim for a 
low back condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected status post lateral meniscectomy, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2002).  

4.  For the period prior to January 20, 1998, the criteria 
for a compensable rating for the veteran's chondromalacia, 
right patella, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2002).  

5.  As of April 1, 1998, the criteria for a rating in excess 
of 10 percent for chondromalacia, right patella, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5257, 
5259, 5260, 5261 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1997, February 


1998 and March 1998 rating decisions that new and material 
evidence had not been presented to reopen claims for service 
connection for a low back condition, and residuals of a left 
wrist injury, and/or that the criteria for increased ratings 
for service-connected left and right knee disabilities had 
not been met.  Those are the key issues in this case, and the 
rating decisions, statements of the case (SOC's), and the 
supplemental statements of the case (SSOC's) informed the 
appellant of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
this regard, although the veteran has been pursuing service 
connection for a back disorder since October 1991, in a 
letter received in April 2003 he argued for the first time 
that some of his service medical records were missing from 
the first six months of his service.  However, the RO has 
previously requested the veteran's service medical records on 
two occasions (in 1977 and 1978).  The service medical 
records associated with the claims file include several 
reports dated within the first six months of the veteran's 
service.  The Board therefore finds that additional 
development is not required.  The veteran has been afforded 
an examination of his knees.  With regard to the claims for a 
low back and left wrist condition, the Board notes that these 
are "new and material" claims.  See 38 U.S.C.A. § 5108.  As 
the Board has determined that new and material evidence has 
not been presented, a remand for an examination and/or an 
etiological opinion is not required to decide these claims.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  In a letter from the 
RO, dated in December 2002, the veteran was informed of the 
VCAA, and of the types of evidence which may be probative of 
his claims.  In the letter, he was informed that, provided 
certain criteria were met, that VA would assist him in 
obtaining medical and employment records 


or records from other Federal Agencies, but that it was 
ultimately his responsibility to ensure that these records 
were obtained.  The RO requested that he identify the names 
of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, 
there is no record of a reply that is responsive to this 
letter.  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claims of 
entitlement to service connection for a low back disorder and 
residuals of a left wrist injury.  

In January 1978, the RO denied the veteran's claim of 
entitlement to service connection for a left wrist injury.  
There was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  In April 1994, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back condition.  The Board's decision is final.  See 
38 U.S.C.A. § 7104(b).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In August 1997, the veteran filed to reopen his claims.  In a 
rating decision, dated in February 1998, the RO again denied 
the claims after determining that new and material evidence 
had not been submitted.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denials of these claims were the 
RO's decision dated in January 1978 (for a left wrist injury) 
and the Board's decision dated in April 1994 (for a low back 
condition).  Therefore, the Board must determine if new and 
material evidence has been submitted since the RO's January 
1978 (for a left wrist injury) and the Board's April 1994 
(for a low back condition).  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  




A.  Left Wrist Injury

The evidence of record at the time of the RO's January 1978 
decision included the veteran's service medical records, 
which did not show treatment for left wrist symptoms, or a 
diagnosis of a left wrist condition.  

As for the post-service evidence, it consisted of a VA 
examination report, dated in 1977.  This report showed that 
the veteran claimed that he had injured his wrist in a 
football injury in 1976, that X-rays had revealed a hairline 
fracture, and that there were no longer any symptoms.  On 
examination, there was a "completely normal" range of 
motion in the upper extremities, to include the left hand and 
left wrist.  The relevant diagnosis was residual status left 
wrist injury - asymptomatic.  An accompanying X-ray report 
for the left wrist indicated no evidence of bony pathology.  

At the time of the RO's January 1978 denial of the claim, 
there were no service medical records showing that the 
veteran sustained a left wrist injury during service, and 
there was no competent opinion of record showing that he 
currently had the claimed disorder, or that the claimed 
disorder was related to his service.  

Evidence received since the RO's January 1978 decision 
includes VA outpatient treatment and examination reports, and 
reports from private health care providers, dated between 
1987 and 2003.  An April 1998 VA spine examination report 
notes that the veteran's wrists had full ranges of motion but 
with pain on motion.  The conclusion noted bilateral soft 
tissue wrist pain, which the examiner termed as a "moderate 
disability secondary to his pain, but with no evidence of 
degenerative changes."  An accompanying X-ray report for the 
wrist indicates that there was an osteoarthritic spur of the 
distal radioulnar articulation and a small accessory ossicle 
distal to the tip of the radial styloid.  

This medical evidence was not of record at the time of the 
RO's January 1978 decision, is not cumulative, and is "new 
" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material evidence.  
Specifically, none of this evidence shows that the veteran 
sustained a left wrist injury during service.  In addition, 
none of this evidence contains a competent opinion showing 
that the veteran currently has residuals of a left wrist 
injury that are related to his service.  Accordingly, this 
evidence does not pertain to the evidentiary defects which 
were the basis for the RO's January 1978 decision.  The Board 
therefore finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand, that this 
evidence is not probative of the issue at hand, and is not 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore not reopened.  

B. Low Back Condition

The evidence of record at the time of the Board's April 1994 
decision included the veteran's service medical records, 
which showed that in January 1976, the veteran sought 
treatment for low back pain when bending at the waist, as 
well as numbness, tingling and loss of strength at the arms 
and legs, and "involuntary shaking of the hands."  The 
reports note that X-rays were negative.  There were no other 
service medical records showing treatment for back symptoms 
during the remaining one year and four months of the 
veteran's service (a separation examination report is not of 
record).  

As for the post-service evidence, it consisted of VA  
outpatient treatment and examination reports, dated between 
1977 and 1993.  These reports include reports from Leland C. 
Stoddard, M.D., dated between 1987 and 1988, which showed 
that the veteran sustained an injury to his back after 
falling in a grocery store in September 1987.  One of the 
reports contained a notation, "Past history is negative for 
significant back problems in the past."  There was also a 
notation that his CT scan results were consistent with his 
injury and symptoms.  An accompanying X-ray report for the 
lumbar spine, dated in October 1987, revealed a significant 
central bulge at L4-L5 and L5-S1 but no evidence for actual 
herniated nucleus pulposus.  A 


November 1987 report noted that the veteran reported that he 
was "truly asymptomatic' at this time, and that he "[I] 
feel reasonable confident that he has sustained no permanent 
injury."  An X-ray report, dated in January 1988, contained 
an impression noting that the findings were consistent with a 
herniated disc at L4-5 and L5-S1.  An August 1990 VA 
examination report showed that the veteran denied "any 
significant or specific injuries to his back."  The report 
contained a diagnosis of chronic intermittent mechanical low 
back pain.  Reports from James B. DeTorre, M.D., dated 
between 1989 and 1992, showed treatment for back symptoms 
following a September 1987 fall in a grocery store, and a 
September 1989 fall through two floors at a construction site 
during which he sustained low back injuries.  Other documents 
indicated that the veteran suffered an exacerbation of back 
pain after a third back injury at work in July 1990.  A 
letter from Dr. DeTorre, dated in November 1992, showed that 
he stated that the veteran's back problems were not caused by 
his knee problems, and that the veteran's "historical 
presentation" was consistent throughout (Dr. DeTorres 
indicated that the veteran had reported having back pain in 
the service and mid-course while receiving treatment at his 
office).  He stated that "[T]his is all evolutionary 
sequence of events that is consistent with and consequential 
to his military service."  A January 1993 VA spine 
examination report contained a diagnosis of low back pain 
with disc disease L4-L5, by history.  

At the time of the Board's April 1994 denial of the claim, 
there was medical evidence showing that he had three post-
service back injuries, and there was no competent opinion of 
record showing that the veteran currently had a low back 
disorder that was related to his service.  In this regard, 
although Dr. DeTorre appears to have linked a back condition 
to the veteran's service, his opinion appears to have been 
"by history" only, as there was no indication that Dr. 
DeTorre had reviewed the veteran's C-file, or that he had 
based his opinion on any other detailed and reliable medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  



Evidence received since the Board's April 1994 decision 
includes VA outpatient treatment and examination reports, and 
reports from private health care providers, dated between 
1995 and 2003.  These reports show occasional treatment for 
low back symptoms, and diagnoses that include degenerative 
joint disease of the spine, degenerative disc disease, spinal 
stenosis, and an L5-S1 disc protrusion.  

This medical evidence was not of record at the time of the 
Board's April 1994 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
Specifically, none of this evidence contains a competent 
opinion showing that the veteran currently has a low back 
condition that is related to his service.  Accordingly, this 
evidence does not pertain to the evidentiary defects which 
were the basis for the Board's April 1994 decision.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
this evidence is not probative of the issue at hand, and is 
not material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


III.  Increased Ratings

The veteran asserts that an increased rating is warranted for 
his left knee medial meniscectomy and his right knee 
chondromalacia.  A review of his written statements shows 
that he argues that he has symptoms such as pain, swelling 
and weakness, that warrant increased ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability 


to make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of flexion to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of knee extension to 10 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of extension to 15 degrees.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The veteran's service medical records show that he was 
recommended for separation from service after prolonged 
conservative therapy failed to alleviate his bilateral 
chondromalacia patellae.  

A. Status Post Lateral Meniscectomy, Left Knee

In January 1978, the RO granted service connection for left 
patellar chondromalacia, evaluated as 0 percent disabling.  
There was no appeal, and this 


decision became final.  See 38 U.S.C.A. § 7105(c).  In 1989, 
he underwent a lateral meniscectomy of his left knee.  In 
November 1991, the RO recharacterized the veteran's 
disability to reflect his surgery, and increased the rating 
for the left knee to 10 percent.  In August 1997, veteran 
filed a claim for an increased rating.  In September 1997, 
the RO denied the claim.  The veteran has appealed.  

The RO has evaluated the veteran's status post lateral 
meniscectomy, left knee, as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259.  Under DC 5259, 
the 10 percent evaluation is the maximum rating allowed.  

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), an evaluation of 20 percent is not warranted under DC 
5257.  The most recent medical evidence of record is the 
January 2003 VA joints examination report, which shows that 
the veteran's left knee had no instability.  The VA 
examination reports, dated in April 1998 and March 2001, VA 
outpatient treatment reports, dated between 1997 and 1998, 
and reports from a private health care provider, Ralph F. 
Salzer, M.D., are similarly devoid of findings of left knee 
instability.  In this regard, the April 1998 VA examination 
report noted that the veteran's ACL (anterior cruciate 
ligament), PCL (posterior cruciate ligament), MCL (medial 
collateral ligament) and LCL (lateral collateral ligament) 
were "completely intact bilaterally with no evidence of 
instability").  Accordingly, a rating in excess of 10 
percent is not warranted under DC 5257.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, supra, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Finally, a rating in excess of 10 percent is not warranted 
under DC 5260 or DC 5261.  The most recent medical evidence 
of record is the January 2003 VA joints examination report, 
which shows that the veteran's left knee had extension to 0 
degrees and flexion to 105 degrees.  The Board points out 
that the demonstrated ranges of motion in the left knee in 
the April 1998 and March 2001 VA examination reports also 
fail to show that the criteria for a rating in excess of 10 


percent under either DC 5260 or 5261 have been met.  See VA 
examination report, dated in April 1998 (0 to 130 degrees) 
and March 2001 (noting a "full range of motion").  
Accordingly, the criteria for a rating in excess of 10 
percent under either DC 5260 or 5261 have not been met.  

In conjunction with application of DC's 5260 and 5261, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995).  In this regard, the January 
2003 VA examination  report shows that there was no 
diminution of range of motion with repetition, nor was there 
an additional limitation of motion due to pain.  Strength was 
5/5.  Gait was broad-based and symmetric.  As the most recent 
medical evidence of record, this report is considered to be 
the most probative of the veteran's current condition.  
Francisco.  However, the Board points out that these findings 
are consistent with the other medical evidence of record.  
See e.g., March 2001 VA examination report (noting that there 
was no functional loss, excessive fatigability or 
incoordination, and that "certainly some flare ups could 
cause some mild limitation of motion; however, I do not see 
any of this present."); April 1998 VA examination report 
(noting that there was no atrophy, and that strength was 
5/5); June 1997 and April 1998 VA outpatient treatment 
reports (noting 5/5 strength); December 1997 and January 1998 
reports from Dr. Salzer (noting 5/5 strength).  In light of 
the foregoing, the Board concludes that there is not a 
medical and factual basis upon which to conclude that there 
is functional loss due to pain in the veteran's left knee 
which is sufficient for a rating in excess of 10 percent at 
this time.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

B.  Chondromalacia, Right Patella

In January 1995, the RO granted service connection for 
chondromalacia, right knee, evaluated as 0 percent disabling.  
There was no appeal, and this decision became final.  See 38 
U.S.C.A. § 7104(b).  In August 1997, the veteran filed a 
claim for an increased rating.  In March 1998, the RO denied 
the claim.  The veteran has 


appealed.  In February 2003, the RO increased the veteran's 
evaluation.  Specifically, the RO assigned a temporary total 
evaluation from January 20, 1998 to March 31, 1998, and a 10 
percent rating was assigned with an effective date of April 
1, 1998.  Since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the issues are whether the criteria for a 
compensable rating have been met for the period prior to 
January 20, 1998, and whether the criteria for a rating in 
excess of 10 percent have been met for the period from April 
1, 1998.  

The Board notes that the veteran's post-service medical 
history for his right knee shows that he underwent an 
arthroscopy in November 1989, and an arthroscopy, 
chondroplasty (lateral compartment) and partial synovectomy 
(lateral compartment) in January 1991.  In January 1998, he 
underwent an extensive excision of prepatellar bursa.  

1) Prior to January 20, 1998

The RO has evaluated the veteran's right knee disability as 
noncompensable under DC 5257 prior to January 20, 1998, at 
which time a temporary total convalescent rating was 
assigned..  

The Board finds that the criteria for a compensable rating 
under DC 5257 have not been met.  The relevant medical 
evidence of record includes VA outpatient treatment reports 
and reports from Dr. Salzer, dated between 1996 and 1998.  
These reports show that in about September1997, the veteran 
was given a knee brace.  However, the reports are devoid of 
any findings reflecting any impairment of either knee, 
including recurrent subluxation or lateral instability.  See 
e.g., August 1997 VA outpatient treatment report (noting that 
there was no instability); September 1997 report from Dr. 
Salzer (same).  Accordingly, the Board finds that the 
criteria for a compensable rating under DC 5257 have not been 
met.  In making this 


determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, do not apply.  Johnson.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, a compensable rating is not 
warranted under DC 5260 or DC 5261.  The only relevant 
medical evidence involving the range of motion in the right 
knee during this time period are VA outpatient treatment 
reports, dated in February 1997 (noting a range of motion 
within normal limits), and September 1997 (noting a normal 
range of motion), and an October 1997 report from Dr. Salzer 
(noting a full range of motion).  Accordingly, the criteria 
for a compensable rating under either DC 5260 or 5261 have 
not been met.  

As a final matter, in conjunction with application of DC's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca.  In this regard, the evidence includes June 1997 and 
April 1998 VA outpatient treatment reports noting 5/5 
strength, and reports from Dr. Salzer, dated in December 1997 
and January 1998, which note 5/5 strength.  In light of the 
foregoing, the Board concludes that there is not a medical 
and factual basis upon which to conclude that there is 
functional loss due to pain in the veteran's right knee which 
is sufficient for a compensable rating for the period prior 
to January 20, 1998.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

2. As of April 1, 1998

The issue at this point is whether the criteria for a rating 
in excess of 10 percent for the right knee have been met for 
the period from April 1, 1998 to the present.  

The RO has evaluated the veteran's right knee disability as 
10 percent disabling under DC 5257 during this time period.  

The Board notes that in February 2003, the RO assigned a 
temporary total evaluation from January 20, 1998 to March 31, 
1998, based on right knee surgery.  Specifically, the veteran 
underwent an extensive excision of prepatellar bursa.  
Accordingly, the Board stresses that in evaluating the right 
knee for both time periods, it has included all right knee 
symptoms, to include bursitis.  See also Mittleider v. West, 
11 Vet. App. 181 (1998).

The Board finds that the criteria for a rating in excess of 
10 percent under DC 5257 have not been met.  The most recent 
medical evidence of record is the January 2003 VA joints 
examination report, which shows that the veteran's right knee 
had about two millimeters (mm.) of anterior instability.  The 
VA examination reports, dated in April 1998 and March 2001, 
VA outpatient treatment reports, dated between 1997 and 1998, 
and reports from private health care providers (Ralph F. 
Salzer, M.D.), are similarly devoid of findings 
representative of moderate left knee instability.  In this 
regard, the April 1998 VA examination report noted that the 
veteran's ACL, PCL, MCL and LCL were "completely intact 
bilaterally with no evidence of instability".  Accordingly, 
a rating in excess of 10 percent is not warranted under DC 
5257.  In making this determination, the Board finds that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra, 
do not apply.  Johnson.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, the Board finds that a rating in 
excess of 10 percent is not warranted under DC 5260 or DC 
5261.  The only relevant medical evidence involving the range 
of motion in the right knee during the relevant time period 
includes the January 2003 VA joints examination report, which 
shows that the veteran's right knee had extension to 0 
degrees and flexion to 105 degrees.  The Board points out 
that the demonstrated ranges of motion in the right knee in 
the April 1998 and March 2001 VA examination reports also 
fail to show that the criteria for a rating in excess of 10 
percent under either DC 5260 or 5261 have been met.  See VA 
examination report, dated in April 1998 (0 to 130 degrees) 
and March 2001 (noting a "full range of motion").  
Accordingly, the criteria for a rating in excess of 10 
percent under either DC 5260 or 5261 have not been met.  

As a final matter, in conjunction with application of DC's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca.  The Board's analysis of the evidence with regard to 
the claim for an increased rating for the left knee is 
largely applicable here.  The January 2003 VA examination  
report shows that there was no diminution of range of motion 
with repetition nor was there an additional limitation of 
motion due to pain, and that  strength was 5/5.  Gait was 
broad-based and symmetric.  As the most recent medical 
evidence of record, this report is considered to be the most 
probative of the veteran's current condition.  Francisco.  
However, the Board points out that these findings are 
consistent with the other medical evidence of record.  See 
March 2001 VA examination report (noting that there was no 
functional loss, excessive fatigability or incoordination and 
that "certainly some flare ups could cause some mild 
limitation of motion; however, I do not see any of this 
present."); April 1998 VA examination report (noting that 
there was no atrophy, and that strength was 5/5); June 1997 
and April 1998 VA outpatient treatment reports (noting 5/5 
strength); December 1997 and January 1998 reports from Dr. 
Salzer (noting 5/5 strength).  In light of the foregoing, the 
Board concludes that there is not a medical and factual basis 
upon which to conclude that there is functional loss due to 
pain in the veteran's right knee which is sufficient for a 
rating in excess of 10 percent as of April 1, 1998.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  


IV.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left wrist 
injury is denied.

New and material evidence not having been submitted, the 
claim for service connection for a low back condition is 
denied.

A rating in excess of 10 percent for status post lateral 
meniscectomy, left knee, is denied.  

For the period prior to January 20, 1998, a compensable 
rating for chondromalacia, right patella, is denied.  

As of April 1, 1998, a rating in excess of 10 percent for 
chondromalacia, right patella, is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

